Citation Nr: 0202105	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  00-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for right 
shoulder disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had over 30 years of active military service 
between December 1954 and March 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied the veteran's claim 
for an increased rating for right shoulder disability.  The 
veteran testified before the undersigned member of the Board 
at a hearing held at the RO in August 2001.  At that hearing 
the veteran's representative submitted VA treatment reports 
for March 27, 2000 through August 15, 2000, which apparently 
were not added to the record.  The Board points out, however, 
that VA treatment records for the referenced period, 
including for those precise dates, are on file.

The Board notes that the veteran, in April 2000, initiated an 
appeal with respect to a March 2000 rating decision denying 
his claim of entitlement to service connection for cervical 
spine disability.  The record reflects that service 
connection for the referenced disability was thereafter 
granted in October 2000, and that the veteran has not 
expressed disagreement with the initial evaluation assigned 
the disability.  That matter is therefore not before the 
Board at this time.  See generally, Grantham v. Brown, 114 
F.3d 1156 (1997).

The Board also notes that the veteran has raised the issues 
of entitlement to service connection for prostatitis and for 
skin disability affecting his face, legs and feet.  The 
record reflects that those matters are currently under 
development by the RO, and will therefore be mentioned no 
further herein.





FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right arm is his dominant upper extremity.

3.  The veteran's right shoulder disability is manifested by 
some measure of pain and substantial weakness and 
fatigability, with limitation of right arm motion diminishing 
at a point midway between side and shoulder level; fibrous 
union, nonunion or loss of head of the humerus has not been 
shown. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for right shoulder 
disability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5201, 5202, 
5203 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A).  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After reviewing the claims files, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation and regulations.  In this 
regard, the Board notes that the veteran was advised on March 
23, 2000 of the March 2000 rating decision which denied his 
claim of entitlement to an increased rating for right 
shoulder disability, and that he was issued a statement of 
the case on that issue in September 2000 which notified him 
of the issue addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, the veteran was provided with a 
hearing before the undersigned in August 2001, at which time 
he presented additional argument in support of his claim.

The record also shows that all VA and private treatment 
records identified by the veteran have been obtained.  The 
Board acknowledges the veteran's contention that he was 
treated for his right shoulder disability at the Army 
Hospital at Fort Huachuca, Arizona from 1985 to 1995, but 
points out that the referenced facility responded in July 
1999 that no records for the veteran were available.  No 
other additional pertinent evidence has been identified by 
the veteran.  

The Board also notes that the veteran was afforded a VA 
examination of his right shoulder disability in May 1999, 
which included a review of his claims files.  The Board is of 
course aware that the veteran has not attended a VA 
examination since May 1999, but after reviewing the record, 
the Board concludes that the findings documented in clinical 
treatment records on file for 1997 to June 2001 accurately 
depict the severity of the veteran's right shoulder 
disability and are adequate for the purpose of adjudicating 
the instant claim.  For that reason, the Board determines 
that further delay of the case for the purpose of affording 
the veteran another examination is not warranted.

The Board notes that following the issuance of the September 
2000 statement of the case, additional medical records were 
added to the record, and that while a July 2001 rating 
decision thereafter granted entitlement to a temporary total 
evaluation for right shoulder disability for the period from 
July 31, 2000 to September 30, 2000, a supplemental statement 
of the case has not been issued to the veteran.  See 
38 C.F.R. § 19.31 (2001).  The Board points out, however, 
that the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of his claim, and have in fact done so.  Moreover, it is 
clear to the Board from numerous statements by the veteran 
that he would appreciate a decision by the Board at this time 
and without further delay.  Accordingly, the Board has 
determined that further delay of the case for the purpose of 
issuing the veteran a supplemental statement of the case is 
not warranted.

In light of the above, the Board finds that the record as it 
stands (on the issue of entitlement to an increased rating 
for a right shoulder disability) is complete and adequate for 
appellate review, and that the veteran will not be prejudiced 
by the Board's adjudication of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right shoulder disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.   

As noted in the Introduction, the veteran's period of service 
ended in March 1985.  Service connection for right shoulder 
disability, described by the RO as bursitis, was granted in 
June 1985, evaluated as noncompensably disabling.  In October 
1987, the evaluation assigned the veteran's right shoulder 
disability was increased to 10 percent disabling; with the 
exception of a temporary total evaluation assigned in July 
2001 for the period from July 31, 2000 to September 30, 2000, 
the 10 percent rating has remained in effect since that time.

On file is the report of a May 1999 VA examination of the 
veteran, at which time he reported that his right shoulder 
disability had been treated in the past with therapy and 
injections, to little relief.  He indicated that his shoulder 
tended to hurt worse when he accomplished overhead motions.  
On physical examination, range of right shoulder motion 
testing disclosed abduction from 0 to 105 degrees, and 
forward flexion from 0 to 110 degrees.  There was positive 
acromioclavicular compression, and positive indication of 
distal clavicular arthritis.  The veteran was noted to 
exhibit a decrease in internal rotations on approximately two 
levels, and in the Jones position, the veteran was noted to 
be one grade weak on the right side.  The examiner concluded 
that the veteran exhibited signs and symptoms consistent with 
an impingement syndrome of the right shoulder, as well as a 
possible small rotator cuff tear.  The examiner recommended 
that the veteran undergo strengthening exercises for 
approximately 6 months, following which, in the absence of 
improvement, surgery would be a consideration.

On file are VA treatment reports for 1997 to June 2001, which 
disclose that the veteran presented in the orthopedic clinic 
in March 2000 following a Magnetic Resonance Imaging (MRI) 
study of his right shoulder which had disclosed the presence 
of a tear of the supraspinatus with soft tissue retraction.  
Physical examination disclosed that the veteran was able to 
elevate his right shoulder to 150 degrees, versus 170 degrees 
on the left, and that he had a painful arc from 70 degrees to 
110 degrees of abduction.  Rotator cuff strength testing 
showed decreased strength (Grade IV) in the supraspinatus on 
the right.  The right shoulder was relatively nontender to 
palpation, but there was some tenderness over the superior 
aspect of the greater tuberosity.  The examiner referred the 
veteran to physical therapy.

A March 2000 VA physical therapy note indicates that the 
veteran's right shoulder was stable on examination, but that 
the veteran exhibited 4/5 strength in the external rotators, 
with tenderness over the right greater tubercle.  The 
veteran's range of right shoulder motion was normal, but he 
was noted to exhibit pain in the last 20 to 30 degrees of 
elevation and abduction.  Neurological evaluation was normal.  
A follow up May 2000 orthopedic clinic note indicates that 
the veteran remained weak in his supraspinatus and external 
rotators.  His right shoulder elevation was approximately 20 
degrees less than on the left shoulder, with a painful arc at 
90 degrees of abduction; the veteran was given a steroid 
injection and the treating physician concluded that if the 
veteran's symptoms failed to improve, surgical intervention 
would be considered.

A July 2000 treatment note indicates that the veteran was 
right hand dominant.  The note also indicates that the 
veteran's physical therapy had failed to improve his right 
shoulder condition, that his pain had become incapacitating, 
and that the veteran desired surgical intervention.  X-ray 
studies showed mild degenerative disease of the right 
shoulder, with no evidence of acromioclavicular separation.  
The veteran was scheduled for an open rotator cuff 
decompression with repairs, and for acromioplasty.  He 
underwent the referenced procedures on July 31, 2000, at 
which time he was noted to have a massive right rotator cuff 
tear involving the entire aspect of the supraspinatus and a 
small portion of the infraspinatus and subscapularis.  The 
surgical report indicates that the subscapularis muscle was 
unable to be adequately mobilized to cover the rotator 
interval.

Following his July 2000 surgery, the veteran in August 2000 
was noted to exhibit anterior flexion of the right shoulder 
from 0 to 40 degrees, abduction from 0 to 45 degrees, 
external rotation from 0 to 15 degrees, and internal rotation 
from 0 to 45 degrees.  His right shoulder strength was 4-5/5, 
but neurological evaluation was normal.  X-ray studies of the 
right shoulder in August 2000 showed normal anatomic 
alignment.  The veteran's treating physician placed a six 
week limitation on any active motion and isometric exercises.  

A September 2000 physical therapy note indicates that the 
veteran maintained good right shoulder stability.  He 
exhibited tenderness in the supraspinatus and upper trapezius 
area.  Range of right shoulder motion disclosed anterior 
flexion from 0 to 70 degrees.  He was considered functionally 
independent, but with limits on his activities of daily 
living in upper body activities.  A September 2000 orthopedic 
clinic note indicates that the veteran was able to adduct his 
right shoulder to 90 degrees, to forward flex it to 90 
degrees, to externally rotate it to 45 degrees, and to 
internally rotate it to 15 degrees.

An October 2000 orthopedic clinic note indicates that the 
veteran was able to passively forward elevate his right 
shoulder to 120 degrees, and to passively abduct the same 
shoulder to 100 degrees.  He was able to actively elevate the 
shoulder to 90 degrees, and to abduct the shoulder to 90 
degrees.  Internal rotation was to the greater trochanter.  
The veteran was noted to have very weak strength against 
resisted external rotation, with almost no sacral lift off.

A December 2000 orthopedic clinic treatment note indicates 
that the veteran complained of right shoulder soreness and 
weakness.  Range of right shoulder motion testing disclosed 
external rotation to 20 degrees, active forward elevation to 
100 degrees and abduction to 95 degrees.  Internal rotation 
was to the sacroiliac joint.  Impingement signs were 
negative, but the veteran had Grade IV weakness with resisted 
external rotation and sacral lift off.  The examiner 
concluded that the veteran would not experience any more 
significant improvement of external rotation or terminal 
internal rotation, but still could improve on his forward 
elevation and abduction.  A December 2000 physical therapy 
note indicates that the veteran was able to abduct his right 
shoulder from 0 to 140 degrees, and internally rotate the 
shoulder from 0 to 75 degrees.  He still reported 
experiencing pain when overreaching objects.  He was able to 
bring his hands behind his head, but had difficulty in 
bringing his right hand behind his lower back.  He exhibited 
minimal right shoulder tenderness to palpation, but the 
shoulder was considered stable.

A March 2001 orthopedic note indicates that the veteran 
reported that most of his shoulder pain was gone.  Physical 
examination showed negative impingement signs or 
acromioclavicular joint tenderness.  The veteran exhibited 
4/5 strength in the supraspinatus and infraspinatus, as well 
as restriction of internal rotation to the sacrum on the 
right side.  The veteran exhibited at least 60 degrees of 
abduction and 40 degrees of external rotation.  The veteran 
was discharged from the orthopedic clinic.

A June 2001 treatment note shows that the veteran's right 
shoulder was stable, without any tenderness.  Active and 
passive range of right shoulder motion was decreased in the 
last 15 degrees of internal and external rotation, but that 
was considered a functional level. 

At his August 2001 hearing before the undersigned, the 
veteran testified that before his July 2000 surgery, he was 
not able to raise his right hand above shoulder level, and 
that it was painful to even try.  He indicated that his right 
shoulder was constantly painful at that time.  He testified 
that he currently could raise his arm a little above shoulder 
level, but not for long due to pain and fatigue.  He 
indicated that he was unable to lift and place dishes on the 
top shelf using his right arm, and that his right arm tended 
to fatigue easily.  He testified that he needed to exercise 
his right arm every day.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.   

The veteran's right shoulder disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024-5203.  Diagnostic Code 5024, pertaining 
to tenosynovitis, provides that the disability will be rated 
on limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  That code provides that degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved; when limitation of motion is noncompensable, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5201, a 20 percent rating is assigned 
if there is limitation of motion in the major arm at shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm to a point midway between the side 
and shoulder level.  A 40 percent rating is warranted for 
limitation of motion of the major arm to a point 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 10 percent evaluation is warranted for malunion of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
without loose movement.  A 20 percent evaluation is warranted 
for nonunion of the clavicle or scapula with loose movement, 
or dislocation of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

A 20 percent evaluation is warranted for malunion of the 
humerus of the major arm with moderate deformity, or for 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level.  A 30 percent evaluation is warranted for 
malunion of the humerus of the major arm with marked 
deformity, or for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent evaluation is warranted for 
fibrous union of the humerus of the major arm, a 60 percent 
evaluation is assignable for nonunion of the humerus of the 
major arm, and an 80 percent evaluation is warranted for loss 
of head of the humerus of the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

On VA examination in May 1999, the veteran was able to abduct 
his right shoulder only to 105 degrees, and forward flex the 
shoulder to 110 degrees, and demonstrated a two-level 
decrease in internal rotations, and one grade weakness; the 
examiner described the veteran's condition as consistent with 
an impingement syndrome and possibly a small rotator cuff 
tear.  VA treatment records document that the veteran 
continued to experience right shoulder weakness as well as 
pain beginning at 90 degrees in an arc, and the records show 
that the veteran was eventually found to have a massive 
rotator cuff tear that was amenable only to partial repair 
with surgery.  Post surgical clinical treatment notes 
demonstrate that the veteran continues to experience 
significant restriction in his ability to internally and 
externally rotate his right shoulder, particularly against 
resistance, a situation which is not expected by his treating 
physicians to significantly improve.  The treatment notes 
also indicate that since his surgery, the veteran is not able 
to actively elevate or abduct his right shoulder to more than 
100 degrees for the most part, and that he continues to 
experience weakness in the shoulder.

As the above makes clear, while the veteran has at times been 
able to raise his right arm above shoulder level, he has 
consistently demonstrated some measure of pain when 
attempting to raise the arm past 90 degrees, and he has 
demonstrated evidence of substantial right shoulder weakness 
and fatigability, to the point where he is only able to 
minimally rotate his shoulder against resistance.  The record 
reflects that the veteran's complaints of pain, weakness, and 
fatigability have a clinical basis in the record in that 
surgery to repair the veteran's massive rotator cuff tear was 
only partially successful.  In the Board's opinion, the 
functional impairment caused by the right shoulder pain, 
weakness and fatigability is substantial, and as a practical 
matter probably limits the veteran's right arm movement to 
midway between his side and shoulder level with any sustained 
or prolonged use of the shoulder.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, and resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
veteran is entitled to a 30 percent evaluation for right 
shoulder disability.  However, the Board also concludes that 
an evaluation in excess of 30 percent for right shoulder 
disability is not warranted.

In this regard, the Board notes that, clinically, the veteran 
has consistently (except for the period immediately after 
surgery) demonstrated the ability to actively raise his right 
arm to at least 60 degrees in every excursion of motion but 
internal and external rotation, and that while his ability to 
rotate the shoulder against resistance is clearly impaired, 
he does retain some ability to rotate the shoulder, 
particularly when resistance is not applied, and his strength 
in this regard was consistently described on evaluation as at 
least 4/5.  Moreover, his pain symptoms have resolved to a 
large extent, and although there is substantial functional 
impairment associated with his shoulder on account of 
weakness and fatigability, the veteran's treating physicians 
nevertheless consider his right shoulder to be operating at a 
functional level.  In sum, even with consideration of the 
veteran's complaints of pain, weakness and fatigability, the 
evidence on file does not show right shoulder limitation of 
motion that can be accurately described as limited to 25 
degrees or less from the right side.  Accordingly, the Board 
finds that the veteran's right shoulder disability does not 
approximate the criteria for a 40 percent evaluation under DC 
5201, for limitation of motion of the dominant arm.

In addition, the evidence does not show, nor does the veteran 
contend, that the veteran has fibrous union of the humerus, 
or nonunion or loss of head of the humerus.  An evaluation in 
excess of 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5202 is therefore not warranted.  Moreover, as there is no 
evidence suggesting ankylosis of the scapulohumeral 
articulation, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2001) are not for application.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right 
shoulder disability resulted in frequent hospitalizations or 
caused marked interference in his employment, or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In sum, the Board concludes that the veteran is entitled to a 
30 percent rating for his right shoulder disability.  In 
making this determination the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West Supp. 2001). 

	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent evaluation for 
right shoulder disability is granted. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

